Case 9:17-cv-80213-KAM Document 135 Entered on FLSD Docket 09/23/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                      CASE NO.: 17-CV-80213 MARRA/MATTHEWMAN

  MT. HAWLEY INSURANCE
  COMPANY,

        Plaintiff,
  vs.

  ARTHUR R. ROEBUCK III &
  PATRICIA R. SWINDLE TRS
  d/b/a JUPITER WEST PLAZA;
  RIVIERA TRADING AND MARKETING,
  INC. d/b/a JUPITER WEST PLAZA;
  SCRIBE ENTERPRISES, INC. d/b/a
  JUPITER WEST PLAZA; and
  LESLIE J. FRYE, II,

        Defendants.
  _______________________________/

                          ORDER GRANTING ATTORNEYS’ FEES

        THIS CAUSE is before the Court upon:

        (1) Appellees, Arthur Roebuck, III and Patricia Swindle TRS, Riviera Trading and

  Marketing Inc, and Scribe Enterprises, Inc.’s Application for Appellate Attorney’s Fees

  [DE 120]; and

        (2) Defendants, Riviera Trading and Marketing d/b/a Jupiter West Plaza and

  Scribe Enterprises, Inc. d/b/a Jupiter West Plaza’s Notice of Conclusion of Litigation

  and Renewed Motion for Award of Reasonable Attorneys’ Fees [DE 127].

        These matters were referred to the Honorable William Matthewman, United

  States Magistrate Judge, Southern District of Florida. A Report and

  Recommendation, dated September 2, 2020 [DE 134], has been filed recommending
                                             1
Case 9:17-cv-80213-KAM Document 135 Entered on FLSD Docket 09/23/2020 Page 2 of 3



  that the Court (1) grant Appellees Arthur R. Roebuck, III and Patricia R. Swindle TRS,

  Riviera Trading and Marketing, Inc., and Scribe Enterprises, Inc. Application for

  Appellate Attorneys’ Fees [DE 120] in the amount of $70,888.50; and (2) grant

  Defendants Riviera Trading and Marketing d/b/a Jupiter West Plaza And Scribe

  Enterprises, Inc. d/b/a Jupiter West Plaza Renewed Motion for Attorneys’ Fees [DE

  127] in the amount of $87,014.00 for the defense of the captioned lawsuit.

        Plaintiff filed no objections to the Report, and the time for doing so has

  expired. Accordingly, upon a de novo review of the entire file and record herein, it

  is hereby

        ORDERED AND ADJUDGED that United States Magistrate Judge William

  Matthewman's Report be, and the same is, AFFIRMED [DE 134]. Arthur Roebuck, III

  and Patricia Swindle TRS, Riviera Trading and Marketing Inc, and Scribe Enterprises,

  Inc.’s Application for Appellate Attorney’s Fees [DE 120] is granted; and Riviera

  Trading and Marketing d/b/a Jupiter West Plaza and Scribe Enterprises, Inc. d/b/a

  Jupiter West Plaza’s Renewed Motion for Award of Reasonable Attorneys’ Fees [DE

  127] is granted. The Scribe Insureds’ Motion to Strike Mt. Hawley’s Unauthorized

  Sur-Reply, or in the Alternative, to Consider [DE 125] in Reply (DE 132) is denied as




                                             2
Case 9:17-cv-80213-KAM Document 135 Entered on FLSD Docket 09/23/2020 Page 3 of 3



        moot. Judgment will be entered by separate order.

        DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County,

  Florida, this 23rd day of September, 2020.




                                                   KENNETH A. MARRA
                                                   United States District Judge




                                               3
